Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 12/28/2020. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-11 and 13-20 are pending.   
Response to Applicant’s Argument
Claims 1-11 and 13-20 are allowed for the following reasons:
Claim 1 recites an electronic apparatus comprising: 
a speaker; 
a microphone; 
a communication circuit; 
a digital signal processing (DSP) circuit electrically connected to the microphone; 
a processor operatively connected to the speaker, the DSP circuit, and the communication circuit, wherein the DSP and the processor are implemented with a chip; and 

wherein, while a voice-based input system is in a standby state, the DSP circuit is configured to: 
receive first data associated with a user utterance that is received via the microphone; 
perform a first determination to determine whether the first data includes a first part of a wakeup word to activate the voice-based input system; and when the first data includes the first part of the wakeup word, provide the first data to the processor, and 
wherein the memory stores one or more instructions which, when executed, cause the processor to: 
receive the first data from the DSP circuit; 
perform a second determination to determine whether the first data includes the first part and a second part of the wakeup word and whether the user utterance is associated with a specified user, wherein the second part is different from the first part; 
after determining that the first data includes the first part and the second part of the wakeup word, detecting whether the user utterance is associated with the specified user by calculating an identity score based on the first data associated with the user utterance, and determining whether the identity score is greater than or equal to a first identification reference value and a second identification reference value, 
based on determining that the identity score is greater than or equal to the first identification reference value and the second identification reference value, activate the voice-Reply to Office Action of: October 1, 2020Amendment Dated: December 28, 2020based input system, and based on determining that the identity score is greater than or equal to the first identification reference value and less than the second identification reference value, retrieving user-related information from an external server to determine whether the user utterance is associated with the specified user.
Claim 11 recites an electronic apparatus comprising: 
a speaker; 
a microphone; 
a communication circuit; 
a DSP circuit electrically connected to the microphone; 
a processor operatively connected to the speaker, the DSP circuit, and the communication circuit; wherein the DSP and the processor are implemented with a chip and 
a memory operatively connected to the processor, 
wherein, while a voice-based input system is in a standby state, the DSP circuit is configured to: 
receive first data associated with a user utterance that is received via the microphone; 

when it is determined in the first determination that the first data includes the first part of the wakeup word, provide the first data to the processor, and 
wherein the memory stores one or more instructions which, when executed, cause the processor to: 
receive the first data from the DSP circuit; 
transmit the first data to an external server via the communication circuit; 
perform a second determination to determine whether the first data includes the first part and a second part of the wakeup word and whether the user utterance is associated with a specified user, wherein the second part is different from the first part; 
after determining that the first data includes the first part and the second part of the wakeup word, detecting whether the user utterance is associated with the specified user by calculating an identity score based on the first data associated with the user utterance, and determining whether the identity score is greater than or equal to a first identification reference value and a second identification reference value, 
receive a text generated from the first data by the external server; 
when the text is received within a predefined period of time, perform a third determination to determine whether the received text matches the wakeup word; and 
after determining that the received text is determined to match the wakeup word in the third determination and determining that the identity score is greater than or equal to the first identification reference value and the second identification reference value, activate the voice-based input system, and 
based on determining that the identity score is greater than or equal to the first identification reference value and less than the second identification reference value, retrieving user-related information from an external server to determine whether the user utterance is associated with the specified user.
Claim 20 recites a method in an electronic device having a voice-based input system, the method comprising: 
receiving, via a microphone of an apparatus, first data associated with a user utterance that is received; 
performing, by a digital signal processing (DSP) circuit of the apparatus, a first determination to determine whether the user utterance includes the first data and a first part of a wakeup word to activate the voice-based input system; 
transmitting, by the DSP circuit, the first data to a processor of the apparatus when the first data includes the first part of the wakeup word, wherein the DSP and the processor are implemented with a chip; 

performing, by the processor, a second determination to determine whether the first data includes the first part and a second part of the wakeup word, wherein the second part is different from the first part; 
after determining that the first data includes the first part and the second part of the wakeup word, detecting whether the user utterance is associated with a specified user by calculating an identity score based on the first data associated with the user utterance, and determining whether the identity score is greater than or equal to a first identification reference value and a second identification reference value;
activate, by the processor, the voice-based input system when the first data includes the first part and the second part of the wakeup word, and the identity score is greater than or equal to the first identification reference value and the second identification reference value indicating that the user utterance is associated with the specified user, and -8-Serial No: 15/987,115Docket No: 4700-1-142 Reply to Office Action of: October 1, 2020 Amendment Dated: December 28, 2020 
based on determining that the identity score is greater than or equal to the first identification reference value and less than the second identification reference value, retrieving user-related information from an external server to determine whether the user utterance is associated with the specified user.
Prior arts of record, alone or in combination, do not disclose the combination of limitations set forth in claims 1, 11, and 20. 
Therefore, Claims 1-11 and 13-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        01/16/2021